CaSe:l7-18893-.]GR DOC#2269 Filed203/29/19 Entered203/29/1907224ZO4 Pagel Of 15

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

lN RE:
Wit’s End Ranch Retreat LLC Case No. l7-18893 JGR

Chapter l l
Debtor.

V\/V\/VV

AMENDED PLAN OF LIQUIDATION
DATED MARCH 29, 2019

Wit’s End Ranch Retreat LLC (the “Debtor” or “Wit’s End”), the Debtor and
Debtor-in-Possession herein, by and through Debtor’s undersigned counsel hereby files
pursuant to Chapter ll, Title ll of the United States Code, the following Plan of
Liquidation (the “Plan”).

ARTICLE I

INTRODUCTION

The Debtor filed its Voluntary Petition pursuant to Chapter ll ofthe Bankruptcy
Code on September 25, 2017 (“Petition Date”) and remains a debtor in possession. The
Debtor is a single member LLC which owned two investment properties in Colorado;
property commonly known as 3206 Osage Street, Denver, Colorado (the “Osage
Property”) and property commonly known as 254 and 290 CR 500, the Wit’s End
Ranch, Bayt`ield, Colorado (“Ranch Property”) and collectively (“Properties”). The
Properties have been sold and the proceeds therefrom are being used to fund this Plan,

This Plan provides for the reorganization of the Debtor under Chapter ll of the
Bankruptcy Code. Pursuant to the Plan, the Debtor shall restructure its debts and
obligations through the distribution of proceeds from the sale of the Properties. A more
complete history of the Debtor, its operations, an explanation of this Plan, and a
description of the Debtor’s financial condition and activity during the bankruptcy case
is contained in the Disclosure Statement which accompanies this Plan, Reference
should be made to the Disclosure Statement by all creditors and parties who intend to

cast a ballot for or against this Plan.

CaSe:l7-18893-.]GR DOC#2269 Filed203/29/19 Entered203/29/1907224ZO4 PageZ Of 15

WARNING: IF YOU ARE A CREDITOR YOUR RIGHTS MAY BE
IMPAIRED BY THIS PLAN. A SEPARATE ORDER HAS ENTERED SETTING
FORTH THE DEADLINE TO OBJECT AND TO VOTE TO ACCEP'I` OR
REJECT THE PLAN THAT IS BEING SERVED UPON YOU.

ARTICLE II
DEFINITIONS

2.01 - Administrative Claim shall mean a Claim for payment of an administrative
expense of a kind specified in § 503(b) or lll4(e)(2) of the Bankruptcy Code and
entitled to priority pursuant to § 507(a)(2) of the Bankruptcy Code, including, but not
limited to: (a) the actual, necessary costs and expenses, incurred after the Petition Date,
of preserving the estates and operating the businesses of the Debtor, including wages,
salaries, or commissions for services rendered after the commencement of the Chapter
11 Case; (b) Professional Fee Claims; (c) all fees and charges assessed against the
estates under 28 U.S.C. § 1930; (d) certain post-petition tax claims; and (e) all Allowed
Claims that are entitled to be treated as Administrative Claims pursuant to a Final Order
of the Bankruptcy Court under § 503(b) of the Bankruptcy Code.

2.02 - Allowed Unsecured Claim shall mean a claim in respect of which a Proof
of Claim has been filed with the Court within the applicable time period of limitation
fixed by Court Order in the cases or scheduled in the lists of creditors prepared and
filed with the Court pursuant to Bankruptcy Rule 1007(b) and not listed as disputed,
contingent or unliquidated as to amount, and as to which no timely objection to the
allowance thereof has been filed pursuant to Bankruptcy Rules 3001 and 3007 or as to
which any such objection has been determined by a Final Order.

2.03 - Allowed Secured Claim shall mean an allowed claim secured by a lien,
security interest or other charge against or interest in property in which the Debtor has
an interest, or which is subject to setoff under § 553 of the Code, to the extent of the
value (determined in accordance with § 506(a) of the Code) of the interest of the holder
of any such allowed claim and the Debtor’s interest in such property or to the extent of

the amount subject to such setoff as the case may be.

[~..}

 

CaSe:l7-18893-.]GR DOC#2269 Filed203/29/19 Entered203/29/1907224ZO4 PageS Of 15

2.04 - Avoidance Actions means Debtor’s estate’s interest in any and all Claims,
rights and causes of action which have been or may be commenced by or on behalf of
the Debtor to avoid and recover any transfers of property determined to be preferential,
fraudulent or otherwise avoidable pursuant to §§ 544, 545, 547, 548, 549, 550 or 553 of
the Bankruptcy Code, or under any other applicable law, or otherwise subject to
equitable subordination under §510 of the Bankruptcy Code, regardless of whether or
not such actions have been commenced prior to the Effective Date.

2.05 - w shall mean any right to payment, or right to any equitable remedy
for breach of performance if such breach gives rise to the right to payment, against the
Debtor in existence on or as of the Petition Date, whether or not such right to payment
or right to an equitable remedy is reduced to judgment, liquidated, unliquidated, fixed,
contingent, natured, unmatured, disputed, undisputed, legal, secured or unsecured.

2.06 - Ql_as_s shall mean any Class into which Allowed Claims are classified
pursuant to Article III.

2.07- Class 1- 9 Claims and Interests shall mean the Allowed Claims and
Interests so classified in Article III.

2.08 - w shall mean the Bankruptcy Code, ll U.S.C. § 101 et seq. and any
amendments thereof.

2.09 - Confirmation Date shall mean the date upon which the Order of
Confirmation is entered by the Court.

2.10 - QM shall mean the United States Bankruptcy Court for the District of
Colorado in which the Debtor’s Chapter 11 case is pending, pursuant to which this Plan
is proposed, and any Court having competent jurisdiction to hear appeal or certiorari
proceedings therefrom.

2.11 - grew shall mean the Debtor who is proposing this Chapter 11 Plan,

2.12 - Disclosure Statement shall mean the Disclosure Statement which is
approved by the Court according to ll U.S.C. § 1125 to be utilized to solicit votes for
this Plan.

2.13 - Disputed Claim means any Claim which is not an Allowed Claim,
including, without limitation, any Claim designated as disputed, contingent or

unliquidated in Debtor’s schedules filed in connection with the cases, or any Claim

 

CaSe:l7-18893-.]GR DOC#2269 Filed203/29/19 Entered203/29/1907224ZO4 Page4 Of 15

against which an objection to the allowance thereof has been interposed, and as to
which no Final Order has been entered.

2.14 - Effective Date of the Plan shall mean the date on which the Order for
Confirmation is entered or if a stay is entered pending appeal of the Order of
Confirmation, the date on which the stay is no longer in effect.

2.15 - Final Order shall mean an order or judgment of the Court which shall not
have been reversed, stayed, modified or amended and as to which (a) the time to appeal
from or to seek review, rehearing or certiorari shall have expired, and (b) no appeal or
petition for review, rehearing or certiorari is pending or if appealed shall have been
affirmed, or the appeal dismissed by the highest court to which such order was
appealed, or if review, rehearing or certiorari was sought, such review, rehearing or
certiorari has been denied and no further hearing, appeal or petition for review,
rehearing or certiorari can be taken or granted or as to which any right to appeal or to
seek a review, rehearing or certiorari has been waived.

2.16 - Net Sale Proceeds shall mean the net sale proceeds collected by the Debtor
on account of the liquidation of the Properties being held by the Debtor,

2.17 - I_n@'e_st shall mean any member or shareholder interest or any other
instrument evidencing any ownership interest in the Debtor and any option, warrant or
right of any nature, contractual or otherwise, to acquire a member or other ownership
interest in the Debtor,

2.18 - Order of Confirmation shall mean the Order entered by the Court
confirming the Plan in accordance with the provisions of Chapter ll ofthe Code.

2.19 - Petition Date shall mean the date on which the Voluntary Petition was
filed by the Debtor on September 25, 2017.

2.20 - m shall mean this Plan of Reorganization, as amended in accordance
with the terms hereof or modified in accordance with the Code, including all exhibits
and schedules attached hereto or referenced herein or therein.

2.21 - Priority Claim means any pre-petition Claim entitled to a priority in
payment under § 507(a) of the Code, but shall not include any Administrative Claim or

Tax Claim.

CaSe:17-18893-.]GR DOC#2269 Filed203/29/19 Entered203/29/19 07224204 Page5 Of 15

2.22 - Pro Rata shall mean the ratio of an Allowed Claim or Interest in a
particular Class to the aggregate amount of all Allowed Claims or Interests in that
Class.

2.23 - Professional Fees means the Administrative Claims for compensation and
reimbursement submitted pursuant to Section 330, 331 and 503(b) of the Code by a
professional.

2.24 - Ru_les shall mean the Federal Rules of Bankruptcy Procedure and Local
Bankruptcy Rules for the District of Colorado as adopted by the Court.

2.25 - Tax Claim means any unsecured Claim of a governmental unit for taxes
entitled to priority pursuant to ll U.S.C. § 507(a)(8).

2.26 - Unclassified Prioritv Claims shall mean Claims pursuant to Section
507(a)(2) which are Administrative Claims allowed under Section 503(b) of the Code
and any fees and charges against the estate under Chapter 23 of Title 28 of the United
States Code and shall further mean Allowed Unsecured Claims of governmental units to
the extent provided for in Section 507(a)(8) ofthe Code.

2.27 - Unsecured Creditor Account shall mean that segregated account
referenced and established pursuant to paragraph 9.2 of this Plan, into which the Debtor
will deposit the Net Sale Proceeds for distribution to all Allowed Administrative Claims
and then Tax Claims until paid in full and then to Class 8 general unsecured creditors,
until paid in full or the proceeds of sale are exhausted. The account will be maintained
at a federally insured banking institution and the account shall be maintained within the
insurance limit of the institution.

2.28 - Other Definitions. Unless the context otherwise requires, any capitalized
term used and not defined herein or elsewhere in the Plan but that is defined in the

Code or Rules shall have the meaning set forth therein.

CaSe:17-18893-.]GR DOC#2269 Filed203/29/19 Entered203/29/19 07224204 Page€ Of 15

ARTICLE III

DESIGNATlON OF CLAIMS AND INTERESTS

The following is a designation of all classes of Claims and Interests other than
those Claims of a kind specified in Sections 507(a)(2), 507(a)(3) or 507(a)(8) of the
Code.

Class 1 - All Allowed Unsecured Claims specified in Section 507(a)(4) and

507(a)(5) ofthe Code as having priority.

QIaLZ_ - The Secured Claims held by lst Creek Properties LLC (“1St Creek”).

_Clai§ - The Allowed Secured Claim held by Kobota Credit Corporation.

QM - The Allowed Secured Claim of LaPlata County Treasurer.

M- The Secured Claim of the City and County of Denver,

Class 6 - The Secured Claim of David Christopher Wright.

Class 7 - The Secured Claim of Wits End Guest Ranch and Resort, Inc.

 

 

Class 8 - The Allowed Claims held by general unsecured creditors

Class 9 - The Interest holders of the Debtor.

 

 

ARTICLE IV
SPECIFICATION AND TREATMENT OF UNCLASSIFIED PRIORITY CLAIMS

As provided in Section 1123(a)(1) of the Code, the Claims against the Debtor
covered in this Article IV are not classified The holders of such Allowed Claims are
not entitled to vote on the Plan,

4.1 - The holders of Allowed Claims of the type specified in Section 507(a)(2)
of the Code, Administrative Claims, shall receive cash equal to the Allowed amount of
such Claim or a lesser amount or different treatment as may be acceptable and agreed to
by particular holders of such Claims. Such Claims shall be paid from the Unsecured
Creditor Account. Section 507(a)(2) Administrative Claims that are Allowed by the
Court after the Effective Date of the Plan shall be paid from the Unsecured Creditor
Account.

4.2 - The Allowed Claims of a type specified in Section 507(a)(8) of the Code,

Tax Claims of governmental taxing authorities, shall be paid from Net Sale Proceeds

CaSe:17-18893-.]GR DOC#2269 Filed203/29/19 Entered203/29/19 07224204 Page? Of 15

deposited into the Unsecured Creditor Account after Allowed Secured Claims and
Administrative Claims are paid in full under this Plan,

4.3 - The Debtor will make all payments required to be paid to the U.S. Trustee
pursuant to 28 U.S.C. § 1930(a)(6) until each respective case is closed, converted, or
dismissed. All payments due to the U.S. Trustee pursuant to 28 U.S.C. § l930(a)(6)
shall be paid on the Effective Date, and the U.S. Trustee shall thereafter be paid fees

due on a quarterly basis until the case is closed, converted, or dismissed.

ARTICLE V
SPECIFICATION AND TREATMENT OF CLASS 1 CLAIMS

5.l - Allowed Class 1 Priority Claims shall be paid in full on the Effective Date.
The Class l claims for certain pre~petition wages and employee Claims, if any, are
more particularly described in Sections 507(a)(4) and 507(a)(5) of the Code. Class l

claims are deemed unimpaired.

ARTICLE VI
SPECIFICATION AND TREATMENT OF SECURED CREDITOR CLAIMS

6.1 - lst Creek Properties, LLC, Class 2. The Class 2 Secured Claim of 1St
Creek has been paid in full from the proceeds from the sale of the Properties and shall
not be entitled to and shall not receive a distribution under the Plan or entitled to vote

on the Plan.

6.2 - Kubota Credit Corporation, Class 3. The Class 3 Secured Claim
encumbered the personal property known as a Kubota tractor with accessories (the
“Tractor”). The Class 3 Secured Claim shall be treated under this Plan as follows:

a. The Class 3 claimant has already obtained relief from the automatic
stay and the Debtor has surrendered the Tractor to the Class 3 claimant. The

Class 3 claimant shall have a Class 8 Claim for any claimed deficiency amount,

subject to the Debtor’s right to object to such Proof of Claim, provide such Proof

of Claim is filed prior to the Effective Date of the Plan. If the Class 3 claimant

 

CaSe:17-18893-.]GR DOC#2269 Filed203/29/19 Entered203/29/19 07224204 Page$ Of 15

fails to file a Proof of Claim prior to the Effective Date of the Plan, its Claim
shall be deemed satisfied in full.

6.3 - LaPlata County Treasurer, Class 4. The Class 4 Secured Claim of
LaPlata County Treasurer has been paid in full from the proceeds from the sale of the
Ranch Property and shall not be entitled to a distribution under the Plan or entitled to

vote on the Plan.

6.4 - City and County of Denver, Class 5. The Class 5 Secured Claim
encumbered the Osage Property on account of outstanding real estate taxes. The Class
5 Secured Claim has been paid in full due to the sale of the Osage Property and the
Class 5 claimant is not entitled to and shall not receive a payment under this Plan or

entitled to vote on the Plan.

6.5 - David Christopher Wright (0r his successors or assigns), Class 6. The
Class 6 Secured Claim of David Christopher Wright (or his successors or assigns) has
been paid in full from the proceeds from the sale of the Ranch Property and shall not be

entitled to a distribution under the Plan or entitled to vote on the Plan.

6.6 -Wits End Guest Ranch and Resort, Class 7. The Class 7 Secured Claim
is impaired by this Plan and will be treated and paid as follows:

a. The Class 7 Claim shall be treated as a Class 8 general unsecured claim on
grounds there is no basis for the Class 7 Claim being treated as secured.

b. If the Class 7 claimant objects to its treatment and the Court allows the Class

7 Claim, then the Class 7 Claim shall be paid in full from the Net Sale Proceeds.

ARTICLE VII
SPECIFICATION AND TREATMENT OF
UNSECURED CREDITOR CLAIMS - CLASS 8

 

CaSe:17-18893-.]GR DOC#2269 Filed203/29/19 Entered203/29/19 07224204 PageQ Of 15

7.1 - Class 8 consist of all general unsecured creditors ofthe Debtor who hold an
Allowed Unsecured Claim, who shall receive payment of their Allowed Unsecured
Claims as set forth below:

a. Holders of Class 8 Allowed Unsecured Claims shall share on a Pro Rata basis
monies deposited into the Unsecured Creditor Account as set forth herein, As set forth
in Article IV, paragraph 4.1 of this Plan, the Debtor will deposit Net Sale Proceeds into
the Unsecured Creditor Account, the balance of the account will then be distributed to
the holders of Allowed Administrative Claims and Tax Claims on a Pro Rata basis until
such time as all holders of Allowed Administrative Claims and then Tax Claims have
been paid in full. Once the holders of Allowed Administrative Claims and Tax Claims
have been paid in full, the balance of the Unsecured Creditor Account will be
distributed to Class 8 claimants holding Allowed Claims on a Pro Rata basis.

b. All funds recovered by the Debtor on account of Avoidance Actions shall be
distributed to Allowed Administrative Claims until paid in full and then to Class 8
claimants holding Allowed Claims. Whether or not the Debtor pursues any Avoidance
Actions shall be up to the Debtor and the decision to pursue such claims shall be
discretionary with the Debtor.

c. Allowed Class 8 claimants shall not receive interest on their allowed unpaid

claims.

ARTICLE VIII
SPECIFICATION AND TREATMENT OF CLASS 9 INTERESTS

8.1 - Class 9 includes the Interests in Wit’s End held by the pre-confirmation
interest holders. The Interests in Wit’s End shall be canceled upon the completion of

the Debtor’s obligations under this Plan.

ARTICLE IX
MEANS FOR THE PLAN'S EXECUTION

9.l - Operation of Business. The Debtor shall be empowered to take such

action as may be necessary to perform its obligations under this Plan.

CaSe:17-18893-.]GR DOC#2269 Filed203/29/19 Entered203/29/19 07224204 PagelO Of 15

9.2 - Unsecured Creditor Account. On the Effective Date of the Plan, Debtor
will open a separate interest bearing deposit account at a federally insured commercial
bank selected by Debtor. The bank account will be maintained by Wit’s End as the
Unsecured Creditor Account into which all payments made by Debtor for the benefit of
Administrative claimants, Tax Claims and Class 8 creditors will be made until the term
of the Plan is completed.

9.3 - Effectuating the Plan. On the Effective Date of the Plan, Vincent Franco
Sr. shall be appointed as the agent of Debtor pursuant to 11 U.S.C. §1142(b) for the
purpose of carrying out the terms of the Plan, and taking all actions deemed necessary
or convenient to consummating the terms of the Plans, including but not limited to
execution of documents.

9.4 - Disputed Claim Procedure. Distributions to any class of creditor will only
be made on account of Allowed Claims. In the event that distributions are made at a
time that a Claim objection is pending before the Court or a judgment has entered to
establish a Claim and the judgment is not subject to a Final Order, the portion of the
distribution that would be paid to the disputed claimant will be held by the Debtor in an
interest-bearing bank account until the Claim is Allowed or disallowed. If Allowed, the
Claim will be paid its appropriate share of the withheld payment. If disallowed, the
withheld distribution will be paid on a Pro Rata basis to the remaining impaired
Allowed claimants of the Debtor, or if all holders of Allowed Claims have been paid in
full, paid to the Debtor.

9.5 - Claims and Litigation Bar Date and Standing. All Claim objections and
Avoidance Actions in the case must be filed by the limitation period set forth in ll
U.S.C. §546(a). The Debtor shall have standing to commence, prosecute, and settle
claim objections and Avoidance Actions without need for Court approval. Debtor may
retain the law firm of Wadsworth Garber Warner Conrardy, P.C., to litigate the Claim
objections and Avoidance Actions on an hourly basis and/or a contingency fee basis, as
it determines is reasonable and in the best interest of the estate.

9.6 - Administrative Expense Bar Date. All applications for allowance and
payment of Administrative Claims, including Professional Fees, must be filed within 90

days following the Effective Date of the Plan.

10

CaSe:17-18893-.]GR DOC#2269 Filed203/29/19 Entered203/29/19 07224204 Pagell Of 15

9.7 - Monthly Installments. Whenever the Plan provides for payment in
installments or a payment due in a certain month, the payment shall be due on the last
day of the calendar month in which the payment is due, unless otherwise specified in
the Plan. The Debtor shall then have a five-day grace period within which the monthly
payment must be received by the payee before the Debtor shall be in default, unless a
longer period is specified elsewhere in the Plan.

9.8 - Final Decree. The Debtor will request entry of a final decree closing the
case on or before the later of the date all Claim objections and any pending litigation is
concluded or 180 days after the Effective Date of the Plan.

9.9 - Quarterly Fees. Prior to the entry of the final decree, the Debtor shall
continue to remit quarterly fees and post-confirmation reports to the United States
Trustee, as required by statute.

9.10 - Exemption from Transfer Taxes. Pursuant to Section 1146(0) of the
Code, the issuance, transfer, or exchange of notes or equity securities under the Plan by
the Debtor, the creation of any mortgage, deed of trust, or other security interest, the
making or assignment of any lease or the making or delivery of any deed or instrument
of transfer under, in furtherance of, or in connection with the Plan or the Agreements
shall not be subject to any stamp, real estate transfer, mortgage recording, or other
similar tax.

9.11 - Contractual Relationship. The Plan, upon confirmation, constitutes a
new contractual relationship by and between the Debtor and its creditors. In the event
of a default by the Debtor under the Plan, creditors shall be entitled to enforce all rights
and remedies against the Debtor for breach of contract, the Plan. Any secured creditor
claiming a breach of the Plan by the Debtor will be able to enforce all of its rights and
remedies under its security documents, including foreclosure of its deed of trust,
security agreement, lien, or mortgage pursuant to the terms of such document. Any
creditor claiming a breach by the Debtor must provide written notice to the Debtor of
the claimed default, the notice must provide the Debtor a ten (10) day period within
which to cure the claimed default, unless a longer period is specified elsewhere in the
Plan. Upon the Debtor’s failure to cure the default within such ten-day period, the

creditor may proceed to exercise its rights and remedies.

ll

CaSe:17-18893-.]GR DOC#2269 Filed203/29/19 Entered203/29/19 07224204 PagelZ Of 15

ARTICLE X
EXECUTORY CONTRACTS AND UNEXPIRED LEASES

10.l - On the Effective Date of the Plan, the Debtor does hereby reject all
executory contracts and unexpired to which it is a party which has not been assumed by
the Debtor. Executory contracts and unexpired leases are rejected pursuant to the
provisions of ll U.S.C. §365.

10.3 - An Order confirming this Plan constitutes approval by the Court of the
rejection ofthe executory contracts and unexpired leases described herein in accordance
with the provisions of ll U.S.C. § 365 and the Rules.

10.4 - Claims Arising from Rejection. All proofs of claim with respect to
claims arising frorn the rejection of any executory contract or unexpired lease shall be
filed with the Bankruptcy Court within twenty (20) days after the earlier of (i) the date
of the Bankruptcy Court order approving the Debtor’s rejection of such executory
contract or unexpired lease or (ii) the Confirmation Date. Any claims not filed within
such time shall be forever barred against the Debtor, its estate and property and any
such Claims shall be disallowed in full. Claims arising from such rejection, to the

extent Allowed, shall be treated as Class 8 unsecured Claims.

ARTICLE XI
MISCELLANEOUS PROVISIONS

ll.l Revestment. On the Effective Date of the Plan all property of the estate
shall revest in the Debtor free and clear of all liens except those specifically set forth in
the Plan or as otherwise provided in the Plan.

ll.2 Retention of Jurisdiction. Notwithstanding confirmation of the Plan, the
Court shall retainjurisdiction for the following purposes:

(a) Determination of the allowability of claims upon objection to such claims

by the Debtor-in-Possession or by any other party in interest;

(b) Determination of the request for payment of claims entitled to priority

under 11 U.S.C. § 507(a)(2), including compensation of the parties

entitled thereto;

 

CaSe:17-18893-.]GR DOC#2269 Filed203/29/19 Entered203/29/19 07224204 P396130f15

(c) Resolution of any disputes regarding interpretation ofthe Plan;

(d) Implementation of the provisions of the Plan and entry of orders in aid of
consummation of the Plan, including without limitation, appropriate
orders to protect the revested Debtor from action by creditors;

(e) Modification of the Plan pursuant to 11 U.S.C. § 1127;

(f) Adjudication of any causes of action, including avoiding powers actions,
brought by the Debtor-in-Possession, by the representative of the estate or
by a Trustee appointed pursuant to the Code;

(g) Adjudication of any cause of action brought by the Debtor-in-Possession,
Creditors Committee, by a representative of the estate, or by a Trustee
appointed pursuant to the Code, or the revested Debtor exercising rights
and powers as provided in 11 U.S.C. §§ 542-549, This section shall not
be construed to limit any other power or right which the Debtor may
possess under any section of the Code; and

(h) Entry of a final decree.

11.3 - Satisfaction of Claims. The Debtor and all other parties of interest as
bound to the terms of Plan pursuant to Section 1141. Confirmation of the Plan and the
occurrence of the Effective Date of the Plan shall constitute a modification of any note
or obligation for which specification and treatment is provided under the Plan as set
forth in the Plan. Any obligation or note, previously in default, so modified, shall be
cured as modified as of the Effective Date. This provision shall be operable regardless
of whether the Plan provides for any obligation to be evidenced by a rewritten loan or
security document following confirmation of the Plan.

11.4 Headings. The headings used in the Plan are for convenience of reference
only and shall not limit or in any manner affect the meaning or interpretation of the
Plan

11.5 Notices. All notices, requests, demands, or other communications
required or permitted in this Plan must be given in writing to the party(ies) to be
notified. All communications will be deemed delivered when received at the following

addresses:

13

 

CaSe:17-18893-.]GR DOC#2269 Filed203/29/19 Entered203/29/19 07224204 Pagel4 Of 15

a. To: Wit’s End, LLC
c/o Vincent Franco Jr , Member-Manager
9019 Dodge Street
Northglenn, CO 80260

With a copy to:

Aaron A. Garber

Wadsworth, Garber, Warner, Conrardy, P.C.
2580 West Main Street

Suite 200

Littleton, Colorado 80120

Fax: 303-296-760

Email: agarber(chgwc-law.com

b. To an allowed claimant, at the addresses set forth in the allowed
Proof of Claim, if filed, other, at the address set forth for the

claimant in the Debtor’s Schedules filed with the Court.
11.6 - Successors and Assigns. The Plan Will be binding upon the Debtor, any
creditor affected by the Plan and its heirs, successors, assigns and legal representatives
11.7 - Unclaimed Payments. If a person or entity entitled to receive a payment
or distribution pursuant to this Plan fails to negotiate a check, accept a distribution or
leave a forwarding address in the event notice cannot be provided as set forth in
paragraph ll.5, within six months of the Effective Date of the Plan, the person or entity
is deemed to have released and abandoned any right to payment or distribution under

the Plan.

11.8 - Committee Termination. Any Creditors Committee appointed in the

bankruptcy case shall terminate on the Effective Date.

ARTICLE XII
CONFIRMATION REQUEST
12.1 - The Debtor, as proponents of the Plan, request confirmation of the Plan
pursuant to ll U.S.C. § 1129. The Debtor will solicit acceptance of the Plan after its
Disclosure Statement has been approved by the Court and is transmitted to the creditors,
interest holders and parties in interest, In the event the Debtor does not obtain the

necessary acceptances of its Plan; it may make application to the Court for confirmation

14

. . . 15
CaSe'17-18893-.]GR DOC#2269 Filed203/29/19 Entered.03/29/19 07.24.04 Pagel5 Of

ot` the Plan pursuant to ll U.S.C. §1129(b). The Court may confirm the Plan it` il does
not discriminate unfairly and is fair and equitable with respect to each class of Claims

or Interests that is impaired and has not voted to accept the Plan.

DA l`l':l): i\/larch 29, 20l9
WlT"S END. LLC,

B\.l. 'b M-<_.> \/L¢u"~¢<v /QJ

Vincent Franco Sr Membcr-Manager

Aai'on A. Garber

Wadsworth, Garber, Warncr. Conrardy. P.C.
2580 West Main Street

Suite 200

Littleton, Colorado 80120

Fax: 3()3-29()-760

Email' a;zarber(c_i'wgwc-la\\.com

_-\TTORNEYS F()R DEBTOR AND I)EBTOR-IN-POSSESSION

